Judgment affirmed, with costs. Memorandum: Giving to plaintiff the benefit of every reasonable inference to be drawn from evidence offered to prove defendant's breach of a restrictive covenant in the contract in suit, we do not find proof sufficient to establish the cause of action pleaded. We also take into consideration the fact that the evidence offered by the plaintiff established no damage. All concur, except Dowling, J., who dissents and votes for reversal on the law and for granting a new trial. (The judgment dismisses the complaint in an action to recover damages for breach of a contract.) Present — Sears, P, J., Crosby, Lewis, Cunningham and Dowling, JJ.